FILED
                           NOT FOR PUBLICATION
                                                                           APR 21 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: KEVIN M. HEALY,                           No.   15-60044

          Debtor,                                BAP No. 13-1200
______________________________

KEVIN M. HEALY,                                  MEMORANDUM*

              Appellant,

 v.

M. CYNTHIA ROSE,

              Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
               Pappas, Kurtz, and Jury, Bankruptcy Judges, Presiding

                            Submitted April 18, 2017**
                             San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: D.W. NELSON and IKUTA, Circuit Judges, and BURGESS,*** Chief
District Judge.

        Chapter 7 debtor Kevin M. Healy (“Healy”) appeals the Bankruptcy

Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s judgment

that Healy’s debt to M. Cynthia Rose (“Rose”) is excepted from discharge under

11 U.S.C. § 523(a)(6). We have jurisdiction under 28 U.S.C. § 158(d), and we

affirm. Because the parties are familiar with the facts, we do not recount them

here.

        The BAP correctly held that the bankruptcy court did not err in excepting

Rose’s state court fee awards from discharge under 11 U.S.C. § 523(a)(6). The

bankruptcy court properly determined that there was no legal basis for Healy’s

state court complaint against Rose and that Healy’s challenges to the state court fee

awards lacked merit. See Moore v. Conliffe, 871 P.2d 204, 209 n.5 (Cal. 1994)

(“The [California Supreme Court] in Silberg explicitly recognized that a

‘fraudulent communication’ or ‘perjured testimony’ made in the course of a

judicial proceeding is absolutely privileged and does not provide a basis for

avoiding the finality of the decision made in the litigation process itself.” (quoting

Silberg v. Anderson, 786 P.2d 365, 373 (Cal. 1990))); id. at 219 (“[S]tatements

        ***
             The Honorable Timothy M. Burgess, United States Chief District
Judge for the District of Alaska, sitting by designation.

                                           2
made in the course of a private contractual arbitration proceeding are protected by

the litigation privilege embodied in [California Civil Code] section 47(b)(2).”).

      Further, the bankruptcy court’s findings of fact were not clearly erroneous.

See In re Straightline Invs., Inc., 525 F.3d 870, 876 (9th Cir. 2008) (“[W]e accept

findings of fact made by the bankruptcy court unless these findings leave the

definite and firm conviction that a mistake has been committed . . . .”) (citation and

internal quotation marks omitted). Ample evidence supports the bankruptcy

court’s finding that when Healy, an attorney with significant litigation experience,

filed the state court action accusing Rose of perjury, he did so knowing it lacked

legal merit and in order to harass Rose.

      The bankruptcy court did not err in concluding that 11 U.S.C. § 523(a)(6)

was satisfied. Section 523(a)(6) “provides that an individual debtor may not

discharge a debt ‘for willful and malicious injury by the debtor to another entity or

the property of another entity.’” In re Barboza, 545 F.3d 702, 706 (9th Cir. 2008)

(quoting 11 U.S.C. § 523(a)(6)). With respect to the willful injury prong, the

bankruptcy court properly concluded that in filing and prosecuting a lawsuit to

annoy and harass Rose, with the knowledge that the suit was meritless, Healy acted

deliberately, intentionally, and for the purpose of injuring Rose. See id. (“A willful

injury is a deliberate or intentional injury, not merely a deliberate or intentional act


                                            3
that leads to injury.”) (citation and internal quotation marks omitted). The

bankruptcy court also appropriately found that the malicious injury prong was

satisfied. See id. (“A malicious injury involves (1) a wrongful act, (2) done

intentionally, (3) which necessarily causes injury, and (4) is done without just

cause or excuse.”) (citation and internal quotation marks omitted). The bankruptcy

court did not err in concluding that Healy’s state court lawsuit against Rose

constituted a wrongful act because his claims were barred by the California

litigation privilege. Further, as the bankruptcy court determined, Healy

intentionally prosecuted the action against Rose, his conduct necessarily caused

financial injury to Rose, and there was no just cause or excuse for such conduct,

particularly given that Healy was an attorney.

      The BAP also properly rejected Healy’s arguments concerning the state

court judge and the propriety of the state court judgment. See United States v.

Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to the

district court are not part of the record on appeal.”); Smith v. Marsh, 194 F.3d
1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its

opening brief are deemed waived.”). Moreover, even if those arguments were

properly before us, the Rooker-Feldman doctrine would bar them. See Henrichs v.

Valley View Dev., 474 F.3d 609, 614 (9th Cir. 2007) (asking a federal court to


                                          4
declare a state court judgment void “is squarely barred by Rooker-Feldman; a

request to declare the state court judgment void seeks redress from an injury

caused by the state court itself”); Fieger v. Ferry, 471 F.3d 637, 644 (6th Cir.

2006) (holding that to the extent that plaintiff sought a declaration regarding the

past actions of the state court justices, including their refusal to recuse themselves

in past cases, the Rooker-Feldman doctrine precluded the federal courts from

reviewing those past decisions).

      We have considered and reject as without merit Healy’s remaining

arguments.

      AFFIRMED.




                                           5